Citation Nr: 0821227	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral flat feet, currently rated 30 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected hypertension, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1945 and from May 1946 to June 1962. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

In October 2006, the Board granted a motion to advance the 
veteran's claim on the Board docket based on the advanced age 
of the veteran.  See 38 C.F.R. § 20.900(c) (2007).

Procedural history

Pes planus

In a December 1963 rating decision, service connection was 
granted for bilateral flat feet; a 10 percent disability 
rating was assigned.  In a May 1984 rating decision, a 30 
percent disability rating was assigned.  In the December 2004 
rating decision which forms the basis for this appeal, an 
increased rating was denied for bilateral flat feet.  

In a November 2006 decision, the Board denied a rating in 
excess of 30 percent for bilateral pes planus.  The veteran 
subsequently appealed the Board's November 2006 denial of 
that claim to the United States Court of Appeals for Veterans 
Claims (the Court).  In a November 2007 Order issued pursuant 
to a Joint Motion for Remand, the case was remanded to the 
Board with instructions.  The Joint Motion will be discussed 
further below.



Hypertension

In a December 1967 rating decision, service connection was 
granted for hypertension and a zero percent (noncompensable) 
disability rating was assigned.  In a July 1970 rating 
decision, a 10 percent disability rating was assigned.  
In the December 2004 rating decision which forms the basis 
for this appeal, an increased rating was denied for 
hypertension.  

In November 2006, the Board remanded the issue of an 
increased rating for hypertension to the RO for further 
development.  This issue was therefore not subject to the 
jurisdiction of the Court.  In a December 2007 supplemental 
statement of the case (SSOC), the RO continued the previous 
denial of an increased rating.  This issue has been returned 
to the Board.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In its November 2006 decision, the Board denied reopening a 
claim of entitlement to service connection for peripheral 
neuropathy and denied an increased rating for a scar of the 
right thigh.  The veteran appealed those denials to the 
Court, but the Joint Motion and the Court Order reflect that 
he withdrew those appeals and, thus, those appeals were 
dismissed.  Accordingly, the Board's November 2006 decision 
is final as to those issues.  See 38 C.F.R. § 20.1100 (2007); 
see also Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993).
  
In an August 2007 RO rating decision, service connection was 
granted for congestive heart failure with a pacemaker 
implant, and a 100 percent disability rating was assigned 
effective June 9, 2006.  Special monthly compensation based 
on housebound criteria was granted effective June 6, 2006, 
and basic eligibility to Dependents' Educational Assistance 
was established effective June 6, 2006.  
To the Board's knowledge, the veteran has not expressed 
disagreement with any of those determinations.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

The Board notes that the RO has not adjudicated the veteran's 
claim for compensation pursuant to 38 U.S.C.A. § 1151 for a 
back disability, claimed as a residual of a spinal tap 
performed at a VA medical center in 1969.  This matter is 
referred to the RO for appropriate action.


REMAND

For reasons expressed immediately below, the Board believes 
that the issues must be remanded for further evidentiary and 
procedural development.

1.  Entitlement to an increased evaluation for service-
connected bilateral flat feet, currently rated as 30 percent 
disabling.

The Joint Motion determined that a May 2004 VA "examination 
does not describe the disability in sufficient detail to 
fully inform the [Board]."  The Joint Motion noted that 
"the examiner's worksheet for an examination of the feet 
contained in the Clinician's Guide, which provides guidance 
on what constitutes an adequate examination of the feet, 
among other things, solicits findings concerning functional 
loss and the effects of manipulation of the Achilles tendon, 
as well as a detailed description of each foot and 
information in the medical history concerning the use and 
efficacy of corrective shoes, shoe inserts, or braces."  The 
Joint Motion added that the "examiner, however, did not 
address the effects of manipulation or whether the condition 
was improved by orthopedic shoes or appliances."  See the 
Joint Motion, page 3.  Therefore, a VA examination is 
necessary.

2.  Entitlement to an increased evaluation for service-
connected hypertension, currently rated as 10 percent 
disabling.

While the RO provided notice as to as to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in April 2006 and August 
2007, in light of the subsequent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), more detailed notice 
must be provided.  

In Vazquez-Flores v. Peake, the Court held that a notice 
letter must inform the veteran: (1) that, to substantiate a 
claim, the veteran must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

As to the second prong of Vazquez, the veteran is rated under 
a Diagnostic Code that contains criteria necessary for a 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result).  
In this case, the Diagnostic Code in question pertains to 
specific diastolic and systolic pressures.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007).  The April 2006 and 
August 2007 notice letters did not provide at least general 
notice of that requirement.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice required pursuant to 
Vazquez-Flores should be furnished to the 
veteran, with a copy to his attorney.  

2.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the severity of his service-
connected bilateral pes planus.  
The examiner should specifically describe 
any functional loss.  The examiner should 
also address the effects of manipulation 
of the Achilles tendon and whether the 
condition was improved by orthopedic 
shoes or appliances.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his counsel should be 
provided with the SSOC, and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

